Title: From Thomas Jefferson to Thomas Mann Randolph, 21 February 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington Feb. 21. 1802.
          
          I am made happy by the regular accounts of the health of the inhabitants of Edgehill. here there has been an uncommon degree of sickness; ascribed of course to the mild winter, tho’ we cannot see why. The H. of R. have now been a week debating the judiciary law, and scarcely seem to be yet on the threshold of it. I begin to apprehend a long session: however I believe all material matters recommended in the first day’s message will prevail. the majority begins to draw better together than at first. still there are some wayward freaks which now & then disturb the operations.
          I know nothing of the person from Loudon who went to take Shadwell, having never heard of him till your letter. in a letter to mr Craven, which he recieved on the day of the date of yours I expressed a wish that he could bring some good tenant to it; and as the man happened to be with him that very day, he made an agreement with him to take all except the yard on Peyton’s terms: but as to the yard that remains to be arranged. I have written to him on the subject.  I forward you two newspapers presenting two versions of Hamilton’s speeches. the language of insurgency is that of the party at present, even in Congress. mr Bayard in a speech of 7. hours talked with confidence of the possibility of resistance by arms. they expect to frighten us: but are met with perfect sang froid.  present my warmest affections to my ever dear Martha & the little ones, and be assured of my constant & sincere attachment.
          
            Th: Jefferson
          
         